
	

113 HR 5482 IH: Enhanced Security Clearance Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5482
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Kelly of Pennsylvania introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To enhance the Office of Personnel Management background check system for the granting, denial, or
			 revocation of security clearances or access to classified information of
			 employees and contractors of the Federal Government.
	
	
		1.Short titleThis Act may be cited as the Enhanced Security Clearance Act of 2014.
		2.Enhancing government personnel security programs
			(a)DefinitionsIn this section—
				(1)the term covered individual means an individual who has been determined eligible for access to classified information or
			 eligible to hold a sensitive position; and
				(2)the term periodic reinvestigations means investigations conducted for the purpose of updating a previously completed background
			 investigation—
					(A)every 5 years in the case of—
						(i)eligibility for access to top secret information or access to a highly sensitive program; or
						(ii)eligibility to hold a special sensitive or critical sensitive position;
						(B)every 10 years in the case of—
						(i)eligibility for access to secret information; or
						(ii)eligibility to hold a noncritical sensitive position; or
						(C)every 15 years in the case of eligibility for access to confidential information.
					(b)Resolution of backlog of overdue periodic reinvestigations
				(1)In generalThe Director of National Intelligence shall develop and implement a plan to eliminate the backlog
			 of overdue periodic reinvestigations of covered individuals.
				(2)RequirementsThe plan developed under paragraph (1) shall—
					(A)use a risk-based approach to—
						(i)identify high-risk populations; and
						(ii)prioritize reinvestigations that are due or overdue to be conducted; and
						(B)use random automated record checks (consistent with the requirements of paragraph (3)) of covered
			 individuals that shall include all covered individuals in the pool of
			 individuals subject to a one-time check.
					(3)Automated record checksAn automated record check with respect to a covered individual shall use and examine comprehensive
			 sources of information, including—
					(A)publicly available online electronic information regarding such individual, including blogs,
			 microblogs, forums, news Web sites, and picture and video sharing Web
			 sites;
					(B)publicly available social media data regarding such individual, including pictures, videos, posts,
			 or comments;
					(C)information relating to criminal or civil legal proceedings applicable to such individual;
					(D)public news article, press reports, or media clippings which detail relevant security or
			 counterintelligence information; and
					(E)financial information relating to the covered individual, including the credit worthiness of the
			 covered individual.
					(c)Enhanced security clearance programsPart III of title 5, United States Code, is amended by adding at the end the following:
				
					JEnhanced personnel security programs
						110Enhanced personnel security programs
							
								Sec. 
								11001. Enhanced personnel security programs.
							11001.Enhanced personnel security programs
								(a)DefinitionsIn this section—
									(1)the term agency has the meaning given that term in section 3001 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (50 U.S.C. 3341);
									(2)the term consumer reporting agency has the meaning given that term in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a);
									(3)the term covered individual means an individual who has been determined eligible for access to classified information or
			 eligible to hold a sensitive position;
									(4)the term enhanced personnel security program means a program implemented by an agency at the direction of the Director of National Intelligence
			 under subsection (b); and
									(5)the term periodic reinvestigations means investigations conducted for the purpose of updating a previously completed background
			 investigation—
										(A)every 5 years in the case of—
											(i)eligibility for access to top secret information or access to a highly sensitive program; or
											(ii)eligibility to hold a special sensitive or critical sensitive position;
											(B)every 10 years in the case of—
											(i)eligibility for access to secret information; or
											(ii)eligibility to hold a noncritical sensitive position; or
											(C)every 15 years in the case of eligibility for access to confidential information.
										(b)Enhanced Personnel Security ProgramThe Director of National Intelligence shall direct each agency to implement a program to provide
			 enhanced security review of covered individuals—
									(1)in accordance with this section; and
									(2)not later than the earlier of—
										(A)the date that is 5 years after the date of enactment of the Enhanced Security Clearance Act of 2014; or
										(B)the date on which the backlog of overdue periodic reinvestigations of covered individuals is
			 eliminated, as determined by the Director of National Intelligence.
										(c)Comprehensiveness
									(1)Sources of informationThe enhanced personnel security program of an agency shall integrate relevant information from
			 various sources, including government, publicly available, and commercial
			 data sources, consumer reporting agencies, social media, and such other
			 sources as determined by the Director of National Intelligence. 
									(2)Types of informationInformation obtained and integrated from sources described in paragraph (1) may include—
										(A)information relating to any criminal or civil legal proceeding;
										(B)financial information relating to the covered individual, including the credit worthiness of the
			 covered individual;
										(C)public information, including news articles or reports, that includes relevant security or
			 counterintelligence information about the covered individual;
										(D)publicly available electronic information, to include relevant security or counterintelligence
			 information on any social media Web site or forum, blog, microblog,
			 picture or video sharing Web site and other public online content that may
			 suggest ill intent, vulnerability to blackmail, compulsive behavior,
			 allegiance to another country, illegal drug use, criminal activity,
			 material falsification, change in ideology, or any other information that
			 may suggest the covered individual lacks good judgment, reliability or
			 trustworthiness; and
										(E)data maintained on any terrorist or criminal watch list maintained by any agency, State or local
			 government, or international organization.
										(d)Reviews of covered individuals
									(1)Reviews
										(A)In generalThe enhanced personnel security program of an agency shall require that, not less than 2 times
			 every 5 years, the head of the agency shall conduct or request the conduct
			 of automated record checks and checks of information from sources under
			 subsection (c) to ensure the continued eligibility of each covered
			 individual employed or contracted with by the agency, unless more frequent
			 reviews of automated record checks and checks of information from sources
			 under subsection (c) are conducted on the covered individual.
										(B)Scope of reviewsExcept for a covered individual who is subject to more frequent reviews to ensure the continued
			 eligibility of the covered individual, the reviews under subparagraph (A)
			 shall consist of random or aperiodic checks of covered individuals, such
			 that each covered individual is subject to at least 2 reviews during the
			 5-year period beginning on the date on which the agency implements the
			 enhanced personnel security program of an agency, and during each 5-year
			 period thereafter.
										(C)Individual reviewsA review of the information relating to the continued eligibility of a covered individual under
			 subparagraph (A) may not be conducted until after the end of the 120-day
			 period beginning on the date the covered individual receives the
			 notification required under paragraph (3).
										(2)ResultsThe head of an agency shall take appropriate action if a review under paragraph (1) finds relevant
			 information that may affect the continued eligibility of a covered
			 individual.
									(3)Information for covered individualsThe head of an agency shall ensure that each covered individual employed by the agency or a
			 contractor of the agency is adequately advised of the types of relevant
			 security or counterintelligence information the covered individual is
			 required to report to the head of the agency.
									(4)LimitationNothing in this subsection shall be construed to affect the authority of an agency to determine the
			 appropriate weight to be given to information relating to a covered
			 individual in evaluating the continued eligibility of the covered
			 individual.
									(5)Guidance for minor financial or mental health issuesThe Director of National Intelligence shall issue guidance defining minor financial or mental
			 health issues, in accordance with this section and any direction from the
			 President.
									(6)Authority of the PresidentNothing in this subsection shall be construed as limiting the authority of the President to direct
			 or perpetuate periodic reinvestigations of a more comprehensive nature or
			 to delegate the authority to direct or perpetuate such reinvestigations.
									(e)Audit
									(1)In generalBeginning 2 years after the date of implementation of the enhanced personnel security program of an
			 agency under subsection (b), the Inspector General of the agency shall
			 conduct at least 1 audit to assess the effectiveness and fairness, which
			 shall be determined in accordance with performance measures and standards
			 established by the Director of National Intelligence, to covered
			 individuals of the enhanced personnel security program of the agency.
									(2)Submissions to the DNIThe results of each audit conducted under paragraph (1) shall be submitted to the Director of
			 National Intelligence to assess the effectiveness and fairness of the
			 enhanced personnel security programs across the Federal Government..
			(d)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by adding at the end
			 following:
				
					
						Subpart J—Enhanced personnel security programs
						110. Enhanced personnel security programs11001.
			
